Citation Nr: 0305584	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include entitlement to a permanent and 
total disability rating for pension purposes on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2) (2002).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2000 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2002, the Board 
requested that additional development of the evidence be 
undertaken.  The case is again before the Board for appellate 
consideration.


FINDING OF FACT

The veteran failed to report for scheduled VA examinations 
without demonstrating good cause for such action.


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for pension purposes, to include award on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(2) (2002), 
are not met.  38 C.F.R. § 3.655(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2002, the Board requested, by means of a 
development memorandum, that the veteran be accorded a VA 
examination in order to ascertain the severity of a low back 
disorder, and to obtain a medical opinion as to whether it 
was as likely as not that he was unemployable as a result of 
that disorder.  Records associated with 


his claims folder show that he failed to report for 
examinations that were scheduled for January 14, 2003, 
January 21, 2003, and February 4, 2003.  In addition, the 
claims folder does not show that he has furnished VA with 
good cause for his failure to report for these scheduled 
examinations, nor does it show that the mailing address 
listed on VA documents is not his current address.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, has 
held that the duty of VA to assist in the development of the 
evidentiary record does not place the burden of development 
solely with VA; rather, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Governing VA regulations stipulate that, in certain 
situations, a veteran's failure to cooperate in VA attempts 
to secure evidence, and in particular the evidence that can 
be obtained by means of a VA examination, can result in 
adverse action; specifically, "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with any... 
original claim...[other than an original compensation claim], 
the claim shall be denied."  (Emphasis added.)  38 C.F.R. 
§ 3.655(b) (2002).  That is, the law requires the denial of 
all claims in which the question before VA is the degree or 
level of disability.

In the instant case, the veteran failed to report on three 
occasions for scheduled VA examinations without demonstrating 
good cause therefor.  The VA regulations cited above clearly 
require VA, by use of the word "shall," to deny his claim in 
such circumstances.  Accordingly, and in concert with the 
provisions set forth in 38 C.F.R. § 3.655(b) (2002), his 
claim for a permanent and total disability rating for pension 
purposes, to include a permanent and total disability rating 
for pension purposes on an extraschedular basis under 
38 C.F.R. § 3.321(b)(2) (2002), is denied under law.




ORDER

A permanent and total disability rating for pension purposes, 
to include a permanent and total disability rating for 
pension purposes on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2) (2002), is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

